DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 7-13 have been renumbered 6-12, respectively.

Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1-5, 7-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12, respectively, of prior U.S. Patent No. 11/165,459. This is a statutory double patenting rejection.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-5, 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, respectively, of U.S. Patent No. 10/715,198. Although the claims at issue are not identical, they are not patentably distinct from each other because despite slight difference in wordings, it would have been obvious to a person of ordinary skill in the art at the time of the filing to easily derive the claimed subject matter of claims 1-5, 7-13 in the  present application from that of claims 1-3, 5-13 of ‘198, as follows.
10/715,198
Present applicaiton
Claim 1:
A system, comprising: an antenna radio head comprising:

a processor;

a processor memory in communication with the processor;
 
a first Wireless Gigabit (WiGig) radio in communication with the processor and having a connection for a fronthaul Access Point (AP), wherein the connection for the fronthaul AP accommodates compression of a raw digital signal;

a second WiGig radio in communication with the processor; a backhaul connection in communication with the processor; 

a baseband processor in communication with the processor; a baseband memory in communication with the baseband processor; (would be easily understood that the baseband processor can be within a larger unit; and obviously the processor belongs to the antenna radio head)


a cellular Transceiver (TRX) chain communication with the baseband processor wherein the system receives digital In-phase (I) and Quadrature (Q) signaling information and outputs an access radio signal, amplifies the access radio signal at a power amplifer coupled to the radio transceiver internally within the antenna radio head, filters the access radio signal and transmits the access radio signal thereby providing access to user equipments (UEs) via the transmitted radio access signal.
Claim 1: 
A system, comprising:  an antenna radio head, further comprising:

a processor,

a processor memory in communication with the processor, and

a first wireless fronthaul radio in communication with the processor and providing a fronthaul connection with a fronthaul Access Point (AP), wherein the connection with the fronthaul AP accommodates compression of a raw digital signal; and






a baseband processing unit in communication with the processor of the antenna radio head via the fronthaul connection, the baseband processing unit further comprising:
a baseband processor,

a baseband memory in communication with the baseband processor, and

a cellular transceiver (TRX) processing chain in communication with the baseband processor, wherein the antenna radio head is configured to receive digital In-phase (I) and Quadrature (Q) signaling information via the fronthaul connection, output an access radio signal, amplify the access radio signal, filter the access radio signal, and transmit the access radio signal, thereby providing access to user equipments (UEs) via the transmitted radio access signal.
Claim 2:
The antenna radio head of claim 1, wherein the compression of the raw digital signal comprises lossless I/Q compression
Claim 2:
The system of claim 1, wherein the compression of the raw digital signal comprises lossless I/Q compression
Claim 3:
The system of claim 1, wherein the compression of the raw digital signal comprises frequency domain compression
Claim 3:
The system of claim 1, wherein the compression of the raw digital signal comprises frequency domain compression
Claim 5:
The system of claim 1, wherein the remote baseband unit is configured sends the processed digital I and Q signaling information to the wireless fronthaul access point
Claim 4:
The system of claim 1, wherein the baseband processing unit is configured to send the processed digital I and Q signaling information to the wireless fronthaul access point
Claim 6:
The system of claim 1, wherein the wireless fronthaul access point comprises an optical fiber or Ethernet connection to the remote baseband unit
Claim 5:
The system of claim 1, wherein the fronthaul access point further comprises an optical fiber or Ethernet connection to the baseband processing unit
Claim 7:
The system of claim 1, wherein the antenna-integrated radio further comprises a synchronization chip or global positioning system (GPS) hardware for synchronization
Claim 7:
The system of claim 1, wherein the antenna-integrated radio further comprises a synchronization chip or global positioning system (GPS) hardware for synchronization
Claim 8:
The system of claim 1, wherein the fronthaul access point further comprises a synchronization chip or global positioning system (GPS) hardware for synchronization
Claim 8:
The system of claim 1, wherein the fronthaul access point further comprises a synchronization chip or global positioning system (GPS) hardware for synchronization
Claim 9:
The system of claim 1, wherein the wireless fronthaul access point is configured to accommodate multiple-in, multiple-out (MIMO), inter-cell interference cancellation (ICIC), crest factor reduction (CFR), or digital pre-distortion (DPD) processing of the digital I and Q signaling information
Claim 9:
The system of claim 1, wherein the fronthaul access point is configured to accommodate a combination of at least two of multiple-in, multiple-out (MIMO), inter-cell interference cancellation (ICIC), crest factor reduction (CFR), and digital pre-distortion (DPD) processing of the digital I and Q signaling information.
Claim 10:
The system of claim 1, wherein the wireless fronthaul access point is configured to provide a fronthaul access point for multiple-in, multiple-out (MIMO) signals, and further comprising a plurality of additional antenna-integrated radios synchronized with the wireless fronthaul access point to enable coordinated processing of individual MIMO signals.
Claim 10:
The system of claim 1, wherein the fronthaul access point is configured to provide a fronthaul access point for multiple-in, multiple-out (MIMO) signals, and further comprising a plurality of additional antenna-integrated radios synchronized with the fronthaul access point to enable coordinated processing of individual MIMO signals.
Claim 11:
A method, comprising:

at an antenna-integrated radio:

receiving, at a millimeter wave wireless interface, a digital In-phase (I) and Quadrature (Q) (I and Q) signaling information from a remote baseband unit wirelessly via a wireless fronthaul access point, the wireless fronthaul access point accommodating compression of a raw digital signal;

receiving, at a radio transceiver, the digital I and Q signaling information to output an access radio signal;

amplifying, at a power amplifier coupled to the radio transceiver internally within the antenna-integrated radio, the access radio signal from the radio transceiver;

filtering, at a radio frequency (RF) filter coupled to the power amplifier internally within the antenna-integrated radio, the access radio signal from the power amplifier; and

transmitting, at an antenna coupled to the RF filter internally within the antenna-integrated radio, the access radio signal,

thereby providing access to user equipments (UEs) via the transmitted radio access radio signal.
Claim 11:
A method, comprising:

at an antenna-integrated radio:

receiving, at a wireless interface, a digital In-phase (I) and Quadrature (Q) (I and Q) signaling information from a baseband unit via a wireless fronthaul access point, the wireless fronthaul access point accommodating compression of a raw digital signal;


receiving, at a radio transceiver, the digital I and Q signaling information to output an access radio signal;

amplifying, at a power amplifier coupled to the radio transceiver internally within the antenna-integrated radio, the access radio signal from the radio transceiver;

filtering, at a radio frequency (RF) filter coupled to the power amplifier internally within the antenna-integrated radio, the access radio signal from the power amplifier; and

transmitting, at an antenna coupled to the RF filter internally within the antenna-integrated radio, the access radio signal,

thereby providing access to user equipments (UEs) via the transmitted radio access radio signal.
Claim 12:
The method of claim 11, wherein the compression of a raw digital signal comprises lossless I/Q compression.
Claim 12:
 The method of claim 11, wherein the compression of a raw digital signal comprises lossless I/Q compression.
Claim 13:
The method of claim 11, wherein the compression of a raw digital signal comprises frequency domain compression.
Claim 13:
The method of claim 11, wherein the compression of a raw digital signal comprises frequency domain compression.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pagano et al. – US 11,146,312
Raghavan et al. – US 2021/0337530
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAC V HA/Primary Examiner, Art Unit 2633